OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS: Canceled non-elected Claims 10-14 (withdrawn without traverse dated 09/09/2021).

Allowance Subject Matter
Claims 1-9 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Publication 2021/0082924 to H. Seong, does not anticipate or suggest such limitations as: “depositing a hard mask layer on the protective layer; etching back the hard mask layer to form a hard mask spacer on the first top surface of the protective layer and immediately adjacent to the peripheral circuit region; and etching the protective layer with the hard mask spacer as an etching mask to leave a protective feature at a boundary between the memory array region and the peripheral circuit region.” (as applied to Claim 1), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.
Note:	None of the cited arts in IDS dated 05/27/2020 reads on pending claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
January 11, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815